Title: To John Adams from Benjamin Stoddert, 27 March 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 27. March 1799.

By the Brig Norfolk, Capt Williams, I have letters from Capt Truxtun, of the 6th. March—The Insurgents had not proceeded on a Cruise, but was nearly ready
I have also recd. a letter from Capt Decatur, of the 5th. March—He had just captured a small French schooner, of one 9 pound Gun—& 26 Men.
The papers of which the enclosed are copies, were sent by Truxtun, who continues to speak of the great attention our Vessels experience from the British Officers.
I have the honor to be / with the highest respect & esteem / sir Yr Most Obed Servt.

Ben Stoddert.